ACCEPTED
                                                                                                    06-15-00048-CV
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                               9/3/2015 10:09:07 AM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                      NO. 06-15-00048-CV

                                                                                 FILED IN
                             IN THE COURT OF APPEALS                      6th COURT OF APPEALS
                          FOR THE SIXTH DISTRICT OF TEXAS                   TEXARKANA, TEXAS
                                 TEXARKANA, TEXAS                         9/3/2015 10:09:07 AM
                                                                              DEBBIE AUTREY
                                                                                  Clerk

          NIAGARA PORTFOLIO SOLUTIONS, LLC, ASSET, CONSULTING
                   EXPERTS, LLC, AND MICHAEL C. EVANS
                            Defendants/Appellants

                                                VS.

                                    JONATHAN SISTRUNK
                                       Plaintiff/Appellee


                       Appeal from the 170th Judicial District Court of
                      McLennan County, Texas in Cause No. 2015-321-4


              APPELLANTS’ UNOPPOSED MOTION TO DISMISS APPEAL


TO THE COURT OF APPEALS:

       Appellants, ASSET, CONSULTING EXPERTS, LLC and Michael C. Evans, move this Court

to dismiss the appeal and respectfully state the following.

       Appellants timely perfected this restricted appeal on July 20, 2015.

       Appellants no longer wish to pursue this appeal.

       Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, Appellants move

to dismiss this appeal.

       Appellants further ask that costs be assessed against the party incurring same.

       Appellants do not request that the mandate issue early.

       FOR THESE REASONS, Appellants request that the Court grant an Order dismissing the

appeal and taxing the costs of appeal against the party incurring them.
                                                  Respectfully submitted,

                                                  THE WEAVER LAW FIRM


                                                    /s/ Richard D. Weaver
                                                  Richard D. Weaver
                                                  Texas Bar No. 24047083
                                                  rweaver@weaverlawyers.com
                                                  James Hamilton Foley
                                                  Texas Bar No. 24059764
                                                  jfoley@weaverlawyers.com
                                                  1800 Bering Drive, Suite 305
                                                  Houston, Texas 77057
                                                  (713) 572-4900 (Telephone)
                                                  (713) 626-9708 (Facsimile)

                                                  ATTORNEYS FOR APPELLANTS

                               CERTIFICATE OF CONFERENCE

       This certifies that the undersigned counsel for Appellants conferred with Appellee’s
counsel, John Fugate, and Appellee’s counsel does not oppose this motion.

                                                    /s/ Richard D. Weaver

                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was forwarded to all
interested parties by service on their last known addresses by mail, return receipt requested,
and/or by facsimile on this 3rd day of September, 2015, as follows:

John Fugate                                               Via e-mail: jfugate@fugatelaw.com
FUGATE LAW OFFICE
100 N. 6th Street, Suite 600
Waco, Texas 76701
                                                    /s/ Richard D. Weaver